Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on June 7, 2022.  Claims 1-6 and 8-15 are pending and are rejected for reasons of record.  Claims 1, 5, and 8-11 are amended.  Claims 12-15 are new.  Claim 7 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “there is no gap or just a small gap between the electrode terminal and the side wall of the via hole” which is indefinite because the term “small” in claim 12 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what dimension(s) would qualify as a “small gap”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2015/0263396) in view of Watahiki et al. (US 2020/0321589).
Regarding claim 1, Kitamura et al. teaches a battery module (2) (paragraph 45-49; Figure 2); comprising:
A battery cell (40) comprising electrode terminals (70/75 & 141A/141B & 4x; paragraphs 49, 55, and 61-71 and 99; Figures 2 & 4); 
A busbar / connecting plate (4) connected to said electrode terminals through a hole and bolt (paragraphs 45, 65, and 99; Figures 1 and 4), and
An insulation board (100, paragraph 61; Figure 2) disposed on a top of the battery cell, wherein the insulation board comprises a body portion and a first bulge (131 & 132 & 133) protruding in relation to the body portion (paragraph 70-71; Figures 2 & 4);
Wherein the first bulge comprises a sidewall (131) connected to the body portion and a top wall (132) connected to a top of the side wall, the sidewall and the top wall are configured to close in to form an accommodation cavity (interior of case 60/61), at least a part of each electrode terminal is accommodated in the accommodation cavity, and the top wall (132) covers a part of the electrode terminal (paragraphs 52, 70-71; Figures 2 & 4),
Wherein a recessed region is disposed on the body portion (Figure 4) and the recessed region is recessed towards the electrode terminal to form an accommodation slot (Figure 4), and 
Wherein the first bulge is disposed on a bottom wall of the accommodation slot and is disposed inside the accommodation slot (paragraphs 49, 55, and 61-71; Figures 2 & 4).
Kitamura et al. fails to teach connecting plate is welded to electrode terminals.
Watahiki et al. teaches the concept of a battery pack having a busbar / connecting plate portion 2c that connects to a cell terminal 1p/1n by welding and having a second portion 2c that connects to the module terminal 101p/101n via a fastener such as a bolt in order to improve the strength of the bus bar against torsion (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to add the concept having a busbar / connecting plate utilize connecting via bolt and welding of Watahiki et al. to the connecting plate of Kitamura et al. in order to improve the strength of the bus bar against torsion (paragraph 21).

    PNG
    media_image1.png
    831
    1029
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    921
    media_image2.png
    Greyscale


Regarding claim 2, Kitamura et al. teaches that a via hole is disposed on the top wall (132) the via hole runs through the accommodation cavity, and a part of the electrode terminal is exposed out of the via hole (paragraphs 61-71; Figures 2 & 4).

Regarding claim 3, Kitamura et al. teaches that the electrode terminal comprises a base portion (141b) and a first connecting portion (4x) protruding from the base portion (paragraphs 49, 55, and 61- 69; Figures 2 & 4), the top wall covers a part of the base portion, and the first connecting portion is exposed out of the via hole (paragraphs 49, 55, and 61-71 and 99; Figures 2 & 4).

Regarding claim 4, Kitamura et al. teaches that along a thickness direction of the insulation board, a top surface of the first connecting portion (4x) is not lower than a top surface of the top wall (132) (paragraphs 61-71; Figures 2 and 4).
Regarding claim 5, Kitamura et al. teaches that the connecting plate is located on a side of the insulation board away from the battery cell; and the connecting plate is configured to connect the part of the electrode terminal the part being exposed out of the via hole (paragraphs 45, 65, and 99; Figures 1 and 4).
Kitamura et al. fails to teach connecting plate is welded to electrode terminals.
Watahiki et al. teaches the concept of a battery pack having a busbar / connecting plate portion 2c that connects to a cell terminal 1p/1n by welding and having a second portion 2c that connects to the module terminal 101p/101n via a fastener such as a bolt in order to improve the strength of the bus bar against torsion (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to add the concept having a busbar / connecting plate utilize connecting via bolt and welding of Watahiki et al. to the connecting plate of Kitamura et al. in order to improve the strength of the bus bar against torsion (paragraph 21).

Regarding claim 6, Kitamura et al. discloses that the connecting plate covers the via hole (paragraphs 45, 65, and 99; Figures 1 and 4).

Regarding clam 8, Kitamura et al. discloses that second bulges connected to the bottom wall are disposed on the body portion of the insulation board (insulation protrusion around 151/161; Figure 2), where the second bulges are located on an outer rim/edge of the first bulge, where a protrusion direction of the second bulge is identical to that of the first bulge (insulation protrusion around 151/161; Figure 2).
Regarding claim 9, Kitamura et al. teaches an insulation board (100, paragraph 61; Figure 2) comprising a body portion (paragraph 70-71; Figures 2 & 4),
But fails to teach a flange disposed on an outer rim of the body portion that extends in a direction identical to the protrusion direction of the first bulge such that the flange defines the accommodation slot.
While Kitamura et al. fails to teach a flange disposed on an outer rim of the body portion that extends in a direction identical to the protrusion direction of the first bulge such that the flange defines the accommodation slot, one of ordinary skill in the art would find it obvious to add a flange to increase mechanical strength and stiffness of the insulation board. Furthermore, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 10, Kitamura et al. teaches a battery pack (1; paragraph 45; Figure 1) comprising a box body (paragraph 45-49; Figure 2) and a battery module (2) where the battery module is accommodated in the box body (paragraph 45-49; Figure 2); Wherein the battery module (2) comprises:
A battery cell (40) comprising electrode terminals (70/75 & 141A/141B & 4x; paragraphs 49, 55, and 61-69; Figures 2 & 4); and
A busbar / connecting plate (4) connected to said electrode terminals through a hole and bolt (paragraphs 45, 65, and 99; Figures 1 and 4), and
An insulation board (100, paragraph 61; Figure 2) disposed on a top of the battery cell, wherein the insulation board comprises a body portion and a first bulge (131 & 132 & 133) protruding in relation to the body portion (paragraph 70-71; Figures 2 & 4);
Wherein the first bulge comprises a sidewall (131) connected to the body portion and a top wall (132) connected to a top of the side wall, the sidewall and the top wall are configured to close in to form an accommodation cavity, at least a part of each electrode terminal is accommodated in the accommodation cavity, and the top wall (132) covers a part of the electrode terminal (paragraph 70-71; Figures 2 & 4), 
Wherein a recessed region is disposed on the body portion (Figure 4) and the recessed region is recessed towards the electrode terminal to form an accommodation slot (Figure 4), and 
Wherein the first bulge is disposed on a bottom wall of the accommodation slot and is disposed inside the accommodation slot (paragraphs 49, 55, and 61-71; Figures 2 & 4).
Kitamura et al. fails to teach connecting plate is welded to electrode terminals.
Watahiki et al. teaches the concept of a battery pack having a busbar / connecting plate portion 2c that connects to a cell terminal 1p/1n by welding and having a second portion 2c that connects to the module terminal 101p/101n via a fastener such as a bolt in order to improve the strength of the bus bar against torsion (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to add the concept having a busbar / connecting plate utilize connecting via bolt and welding of Watahiki et al. to the connecting plate of Kitamura et al. in order to improve the strength of the bus bar against torsion (paragraph 21).

	Regarding claim 12, Kitamura et al. teaches that the sidewall of the part of the electrode terminal is configured to abut against the sidewall of the via hole and there is no gap between the electrode terminal and the sidewall of the via hole (paragraph 61-71; Figure 4).

	Regarding claim 13, Kitamura et al. teaches the busbar / connecting plate is connected to said electrode terminals through via connection portions, where the connection portions are situated on two opposite sides of the connecting plate (paragraphs 45, 65, and 99; Figures 1 and 4), and
Where the connecting portions are configured to connect to the first connection portion of the electrode terminal (paragraphs 45, 65, and 99; Figures 1 and 4),
but fails to teach the busbar / connecting plate includes a recess.
Watahiki et al. teaches the concept of a connecting plate (2/2b) having connection portions(2c) at far ends that connect to battery terminals (101p / 101n), where a recess (Figures 3-5) is recessed towards an insulation board / cover (24) and is located between said connecting plate connection portions (Figures 3-5) and can contain a fuse (2a) in order to improve battery safety (paragraph 74).
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to add the concept of a connecting plate having a recess located between connecting plate connection portions where the recess is recessed towards an insulation board / cover and can contain a fuse of Watahiki et al. to the connection plate of Kitamura et al. in order to improve battery safety (paragraph 74).	
The Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2015/0263396) in view of Watahiki et al. (US 2020/0321589) and Yasui et al. (US 2012/0100401).
Regarding claim 11, Kitamura et al. teaches a battery pack (1; paragraph 45; Figure 1) configured to provide electrical energy (paragraphs 45 and 60);
Wherein the battery pack comprises a box body (paragraph 45-49; Figure 2) and a battery module (2) where the battery module is accommodated in the box body (paragraph 45-49; Figure 2); Wherein the battery module (2) comprises:
A battery cell (40) comprising electrode terminals (70/75 & 141A/141B & 4x; paragraphs 49, 55, and 61-69; Figures 2 & 4); 
A busbar / connecting plate (4) connected to said electrode terminals through a hole and bolt (paragraphs 45, 65, and 99; Figures 1 and 4), and
An insulation board (100, paragraph 61; Figure 2) disposed on a top of the battery cell, wherein the insulation board comprises a body portion and a first bulge (131 & 132 & 133) protruding in relation to the body portion (paragraph 70-71; Figures 2 & 4);
Wherein the first bulge comprises a sidewall (131) connected to the body portion and a top wall (132) connected to a top of the side wall, the sidewall and the top wall are configured to close in to form an accommodation cavity, at least a part of each electrode terminal is accommodated in the accommodation cavity, and the top wall (132) covers a part of the electrode terminal (paragraph 70-71; Figures 2 & 4),
Wherein a recessed region is disposed on the body portion (Figure 4) and the recessed region is recessed towards the electrode terminal to form an accommodation slot (Figure 4), and 
Wherein the first bulge is disposed on a bottom wall of the accommodation slot and is disposed inside the accommodation slot (paragraphs 49, 55, and 61-71; Figures 2 & 4).
But fails to teach connecting plate is welded to electrode terminals or teach a device comprising said battery pack.
Watahiki et al. teaches the concept of a battery pack having a busbar / connecting plate portion 2c that connects to a cell terminal 1p/1n by welding and having a second portion 2c that connects to the module terminal 101p/101n via a fastener such as a bolt in order to improve the strength of the bus bar against torsion (paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept having a busbar / connecting plate utilize connecting via bolt and welding of Watahiki et al. to the connecting plate of Kitamura et al. in order to improve the strength of the bus bar against torsion (paragraph 21).
Modified Kitamura et al. fails to teach a device comprising said battery pack.
Yasui et al. teaches that battery packs can be utilized to power various devices such as vehicles, portable electronic devices, laptop computers, etc. (paragraphs 3 and 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of utilizing a battery pack to power various devices such as vehicles, portable electronic devices, laptop computers, etc. of Yasui et al. to the battery pack of modified Kitamura et al. in order to utilize the electrical energy generated by said battery pack.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record, Kitamura et al. (US 2015/0263396) and Watahiki et al. (US 2020/0321589), does not disclose, teach, or suggest alone or in any combination:
A battery module comprising:
A battery cell, comprising electrode terminals,
A connecting plate configured to be welded to the electrode terminals,
An insulation board, disposed on a top of the battery cell, wherein the insulation board comprises a body portion and a first bulge protruding in relation to the body portion, 
Wherein the first bulge comprises a sidewall connected to the body portion and a top wall connected to a top of the sidewall, the sidewall and the top wall are configured to close in to form an accommodation cavity, at least a part of each electrode terminal is accommodated in the accommodation cavity and the top wall covers a part of the electrode terminal,
Where a recessed region is disposed on the body portion, and the recessed region is recessed toward the electrode terminal to form an accommodation slot,
Wherein the first bulge id disposed on a bottom wall of the accommodation slot and is disposed inside the accommodation slot, 
Wherein the accommodation slot is divided into different collection regions by the second bulge, each collection region is provided with one or more first bulge, and
The electrode terminals connected by the same connection plate are situated in the same collecting region.


Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-6 and 5-15, filed on June 7, 2022, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicant’s amendment and all arguments are directed toward the added feature of a connecting plate configured to be welded to the electrode terminal, and where the fist bulge is disposed on a bottom wall of the accommodation slot and is deposed inside of the accommodation slot, and amending limitations of claim 7 into claim 1 and 10-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/               Examiner, Art Unit 1724    

/STEWART A FRASER/             Primary Examiner, Art Unit 1724